 

Exhibit 10.2

 

April 24, 2020

 

Hancock Jaffe Laboratories, Inc.

70 Doppler

Irvine, CA 92618

Attn: Robert A. Berman, Chief Executive Officer

 

Dear Mr. Berman:

 

This letter (the “Agreement”) constitutes the agreement between Spartan Capital
Securities, LLC (“Spartan” or the “Placement Agent”) and Hancock Jaffe
Laboratories, Inc. (the “Company”), that Spartan shall serve as the exclusive
placement agent for the Company, on a “reasonable best efforts” basis, in
connection with in any offering (each, a “Placement”) of securities of the
Company during the Term (as hereinafter defined) of this Agreement. The terms of
each Placement and the securities issued in connection therewith shall be
mutually agreed upon by the Company and Spartan and nothing herein implies that
Spartan would have the power or authority to bind the Company and nothing herein
implies that the Company shall have an obligation to issue any securities. The
initial proposed Placement of securities is comprised of (i) registered shares
(the “Shares”) of the Company’s common stock, par value $0.00001 per share (the
“Common Stock”) and (ii) unregistered warrants to purchase shares of Common
Stock (the “Warrants”, together with the Shares the “Securities”). The terms of
the Placement and the Securities, including the Company’s obligation to file a
resale registration statement on Form S-1 with regard to the shares of Common
Stock underlying the Warrants for the benefit of the Purchasers (as defined in
this sentence), shall be mutually agreed upon by the Company and the purchasers
(each, a “Purchaser” and collectively, the “Purchasers”) and nothing herein
constitutes that Spartan would have the power or authority to bind the Company
or any Purchaser or an obligation for the Company to issue any Securities or
complete the Placement. This Agreement and the documents executed and delivered
by the Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.” The date of the
closing of the Placement shall be referred to herein as the “Closing Date.” The
Company expressly acknowledges and agrees that Spartan’s obligations hereunder
are on a “reasonable best efforts” basis only and that the execution of this
Agreement does not constitute a commitment by Spartan to purchase the Securities
and does not ensure the successful placement of the Securities or any portion
thereof or the success of Spartan with respect to securing any other financing
on behalf of the Company. The Placement Agent may retain other brokers or
dealers to act as sub-agents or selected-dealers on its behalf in connection
with the Placement.

 

SECTION 1. COMPENSATION.

 

A. Cash and Warrant Coverage. At the Closing of each Placement (each, a
“Closing”) the Company will pay Spartan: (i) a cash fee equal to 8% of the gross
proceeds received by the Company from the sale of the Securities to investors
introduced to the Company by Spartan, which shall be deemed to include all
investors for which Spartan provides executed Transaction Documents to the
Company; and (ii) a number of warrants equal to the quotient obtained by
dividing 8.0% of the gross proceeds paid for the Securities issued by the
Company divided by the purchase price paid by the Purchasers for such Securities
(the “Placement Agent Warrant”). The Placement Agent Warrant, in the form
attached hereto as Exhibit A hereto, shall be exercisable, in whole or in part,
commencing on a date which is six months and one day after the Closing and
expiring on the five-year anniversary of the Closing at an exercise price per
share equal to 100% of the purchase price of the Securities. The Placement Agent
Warrant and the shares of Common Stock issuable upon exercise thereof are
hereinafter referred to as the “Placement Agent’s Securities.”

 

B. Expense Allowance. Out of the proceeds of each Closing, the Company also
agrees to pay Spartan (a) up to $5,000 reasonable out-of-pocket expenses
incurred for which Spartan shall provide the Company with a detailed invoice and
(b) $50,000 for fees and expenses of legal counsel.

 



 

 

 

SECTION 2. REGISTRATION STATEMENT.

 

The Company represents and warrants to, and agrees with, the Placement Agent
that:

 

(A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File No.
333-237592) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on April 16, 2020, for the registration under the
Securities Act of the Securities. At the time of such filing and as of the
filing of the Company’s Form 10-K for the year ended December 31, 2019, the
Company met the requirements of Form S-3 under the Securities Act. Such
registration statement meets the requirements set forth in Rule 415(a)(1)(x)
under the Securities Act and complies with said Rule. The Company will file with
the Commission pursuant to Rule 424(b) under the Securities Act, and the rules
and regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Shares and the plan of distribution
thereof and has advised the Placement Agent of all further information
(financial and other) with respect to the Company required to be set forth
therein. Such registration statement, including the exhibits thereto, as amended
at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the Base Prospectus, or
the preliminary prospectus, if any, together with the free writing prospectuses,
if any, used in connection with the Shares sold as part of the Placement,
including any documents incorporated by reference therein.

 

(B) The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus, if
any, and the Prospectus Supplement, as amended or supplemented, did not and will
not contain as of the date thereof any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

 

 

 

 

(C) The Company is eligible to use free writing prospectuses in connection with
the Shares sold as part of the Placement pursuant to Rules 164 and 433 under the
Securities Act. Any free writing prospectus that the Company is required to file
pursuant to Rule 433(d) under the Securities Act has been, or will be, filed
with the Commission in accordance with the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder. Each free
writing prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) under the Securities Act or that was prepared by or behalf of or
used by the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any free writing prospectus.

 

(D) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Placement Agent acknowledges that all
such materials as exist on the date of this letter are available on EDGAR.
Neither the Company nor any of its directors and officers has distributed and
none of them will distribute, prior to the Closing Date, any offering material
in connection with the offering and sale of the Shares pursuant to the Placement
other than the Base Prospectus, the Time of Sale Prospectus, if any, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.

 

(E) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement, the
Transaction Documents with the Purchasers, this Agreement, and the Prospectus
Supplement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of each of this Agreement and the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby and under the Prospectus Supplement have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Company’s Board of Directors (the
“Board of Directors”) or the Company’s stockholders in connection therewith.
This Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(F) The execution, delivery and performance by the Company of this Agreement and
the transactions contemplated pursuant to the Transaction Documents and the
Prospectus Supplement, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals (as defined in the Transaction
Documents), conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect (as defined in the Securities
Purchase Agreement).

 

 

 

 

SECTION 3. REPRESENTATIONS AND WARRANTIES INCORPORATED BY REFERENCE. Each of the
representations and warranties (together with any related disclosure schedules
thereto) made to the Purchasers in that certain Securities Purchase Agreement
dated as of April 24, 2020, between the Company and each Purchaser, is hereby
incorporated herein by reference (as though fully restated herein) and is hereby
made to, and in favor of, Spartan.

 

SECTION 4. REPRESENTATIONS OF SPARTAN. Spartan represents and warrants that it
is (i) a member in good standing of FINRA, (ii) registered as a broker/dealer
under the Exchange Act, and (iii) licensed as a broker/dealer under the laws of
the States applicable to the offers and sales of Securities by Spartan. Spartan
will immediately notify the Company in writing of any change in its status as
such. Spartan covenants that it will use its “reasonable best efforts” to
conduct the Placement hereunder in compliance with the provisions of this
Agreement and the requirements of applicable law. Except as required by law or
as contemplated by this Agreement, Spartan will keep confidential all material
nonpublic information, including information regarding the Placement
contemplated hereunder, provided to it by the Company or its affiliates or
advisors and use such information only for the purposes contemplated herein.

 

SECTION 5. INDEMNIFICATION. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.

 

SECTION 6. ENGAGEMENT TERM. Spartan’s engagement hereunder will be for 45 days
following the date hereof (the “Term”). Following the expiration of the Term,
the engagement may be terminated by either the Company or Spartan at any time
upon written notice to the other party. The Company and Spartan specifically
agree that termination of Spartan’s engagement with respect to the Placement
will not affect the parties’ obligations to each other with respect to any other
agreements entered into by the parties since January 1, 2020. Notwithstanding
anything to the contrary contained herein, the provisions concerning the
Company’s obligation to pay any fees actually earned and to reimburse expenses
actually incurred and reimbursable pursuant to Section 1 hereof and which are
permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), and the
confidentiality, indemnification, contribution provisions contained herein and
the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement. Spartan agrees not to
disclose or use any confidential information concerning the Company provided to
it by the Company for any purposes other than those contemplated under this
Agreement or any other agreements entered into by Spartan and the Company since
January 1, 2020.

 

SECTION 7. SPARTAN INFORMATION. The Company agrees that any information or
advice rendered by Spartan in connection with this engagement is for the
confidential use of the Company only in their evaluation of the Placement and,
except as otherwise required by law, the Company will not disclose or otherwise
refer to the advice or information in any manner without Spartan’s prior written
consent.

 

SECTION 8. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that Spartan is not and
shall not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of Spartan hereunder, all of
which are hereby expressly waived.

 



 

 

 

SECTION 9. CLOSING. The Closing shall occur at the offices of the Placement
Agent (or at such other place as shall be agreed upon by the Placement Agent and
the Company). Subject to the terms and conditions hereof, at each Closing
payment of the purchase price for the Securities sold on such Closing Date shall
be made by Federal Funds wire transfer, against delivery of such Securities, and
such Securities shall be registered in such name or names and shall be in such
denominations, as provided for in the Transaction Documents or otherwise as the
Placement Agent may request at least one business day before the Closing. The
obligations of the Placement Agent, and the closing of the sale of the
Securities hereunder are subject to the accuracy, when made and on the Closing
Date, of the representations and warranties on the part of the Company and its
Subsidiaries contained herein, to the accuracy of the statements of the Company
and its Subsidiaries made in any certificates pursuant to the provisions hereof,
to the performance by the Company and its Subsidiaries of their obligations
hereunder, and to each of the following additional terms and conditions:

 

(A) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.

 

(B) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement, the Base
Prospectus or the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Placement Agent, is material or omits to state any fact which, in the opinion of
such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

 

(C) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

(D) The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent.

 

(E) (i) Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited or unaudited financial statements included
or incorporated by reference in the Base Prospectus, any loss or interference
with its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus of Prospectus Supplement and (ii) since such
date there shall not have been any change in the capital stock or long-term debt
of the Company or any of its Subsidiaries or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its Subsidiaries, otherwise than as set forth in or
contemplated by the Base Prospectus or Prospectus Supplement, the effect of
which, in any such case described in clause (i) or (ii), is, in the judgment of
the Placement Agent, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement.

 

(F) The Common Stock is registered under the Exchange Act. The Company shall
have taken no action designed to, or likely to have the effect of terminating
the registration of the Common Stock under the Exchange Act, nor has the Company
received any information suggesting that the Commission is contemplating
terminating such registration. The Common Stock shall be registered under the
Exchange Act and shall be listed on the Nasdaq Capital Market, LLC, and the
Company shall not have taken any action designed to terminate, or likely to have
the effect of terminating, the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from
Nasdaq Capital Market, LLC, and, other than as publicly disclosed by the Company
in filings with the Commission filed since January 1, 2019, nor shall the
Company have received any information suggesting that the Commission or Nasdaq
Capital Market, LLC is contemplating terminating such registration or listing
other than as publicly disclosed by the Company in filings with the Commission.

 

(G) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange or The Nasdaq National Market shall have been suspended
or minimum or maximum prices or maximum ranges for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus and the Prospectus Supplement.

 

 

 

 

(H) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

 

(I) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

 

(J) The Company shall have entered into subscription agreements with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.

 

(K) FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, an Issuer Filing with FINRA pursuant to FINRA Rule
5110 with respect to the Registration Statement and pay all filing fees required
in connection therewith.

 

(L) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request, including a certificate of the Chief Financial
Officer with respect to certain financial information set forth in the Company’s
public reports.

 

(M) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent a certificate, dated the Closing Date, of its Chief Executive Officer and
its Chief Financial Officer stating that (i) such officers have carefully
examined the Registration Statement, the Base Prospectus and the Prospectus
Supplement and, in their opinion, Registration Statement, as of its effective
date, did not include any untrue statement of a material fact and did not omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as of the time of execution of this
Agreement through the Closing Date, did not include any untrue statement of a
material fact and did not omit to state a material fact necessary in order to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, (ii) since the filing of the most recent Form 10-K,
no event has occurred which should have been set forth in a supplement or
amendment to the Registration Statement, the Base Prospectus or the Prospectus
Supplement, and (iii) to their knowledge after reasonable investigation, as of
the Closing Date, the representations and warranties of the Company in this
Agreement are true and correct, and the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date.

 

(N) As of the Closing Date, the Placement Agent shall have received a
certificate of the Company signed by the Secretary of the Company, dated the
Closing Date, certifying: (i) that each of the Company’s certificate of
incorporation and bylaws is true and complete, has not been modified and is in
full force and effect; (ii) that the resolutions of the Company’s Board of
Directors relating to the Placement are in full force and effect and have not
been modified; and (iii) the good standing of the Company and its subsidiaries.
The documents referred to in such certificate shall be attached to such
certificate.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

 

 

 

SECTION 10. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Each of the Placement Agent and the
Company: (i) agrees that any legal suit, action or proceeding arising out of or
relating to this Agreement and/or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (ii) waives
any objection which it may have or hereafter to the venue of any such suit,
action or proceeding, and (iii) irrevocably consents to the jurisdiction of the
New York Supreme Court, County of New York, and the United States District Court
for the Southern District of New York in any such suit, action or proceeding.
Each of the Placement Agent and the Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address shall be deemed in every respect effective service of process
upon the Company, in any such suit, action or proceeding, and service of process
upon the Placement Agent mailed by certified mail to the Placement Agent’s
address shall be deemed in every respect effective service process upon the
Placement Agent, in any such suit, action or proceeding. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of a Transaction Document, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

SECTION 11. ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Spartan and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof. The Company agrees that the
Placement Agent may rely upon, and is a third party beneficiary of, the
representations and warranties, and applicable covenants set forth in any such
purchase, subscription or other agreement with the Purchasers in the Placement.

 

SECTION 12. CONFIDENTIALITY. The Placement Agent (i) will keep the Confidential
Information (as such term is defined below) confidential and will not (except as
required by applicable law or stock exchange requirement, regulation or legal
process), without the Company’s prior written consent, disclose to any person
any Confidential Information, and (ii) will not use any Confidential Information
other than in connection with its evaluation of the Transaction. The Placement
Agent further agrees to disclose the Confidential Information only to its
Representatives who need to know the Confidential Information for the purpose of
evaluating the Transaction, and who are informed by the Placement Agent of the
confidential nature of the Confidential Information. The term “Confidential
Information” shall mean, all confidential, proprietary and non-public
information (whether written, oral or electronic communications) furnished by
the Company to the Placement Agent or its Representatives in connection with the
Placement Agent’s evaluation of the Transaction, which information is (a)
clearly marked as “confidential” or with a similar designation, or (b) if
disclosed orally or otherwise than in writing, is identified as confidential
and/or proprietary at the time of disclosure by the Company. Information
communicated orally or otherwise than in writing, shall only be considered
Confidential Information if such information is designated as being confidential
at the time of disclosure (or promptly thereafter) and is reduced in writing and
identified to the Placement Agent as being Confidential Information immediately
after the initial disclosure. The term “Confidential Information” will not,
however, include information which (i) is or becomes publicly available other
than as a result of a disclosure by the Placement Agent or its Representatives
in violation of this Agreement, or (ii) is known to the Placement Agent or any
of its Representatives prior to disclosure by the Company or any of its
Representatives. The term “Representatives” shall mean a party’s directors,
board committees, officers, employees, financial advisors, attorneys and
accountants. This provision shall be in full force and effect for two years.

 

SECTION 13. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto.

 

[The remainder of this page has been intentionally left blank.]

 

 

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Spartan the enclosed copy of this Agreement.

 

  Very truly yours,       SPARTAN CAPITAL SECURITIES, LLC       By:
                                           Name: Jason Diamond   Title: Head of
Investment Banking       Addresses for notice:   Spartan Capital Securities, LLC
  789 N. Water Street, Suite 400   Milwaukee, WI 53202  

Attention: Jason Diamond

Email: jdiamond@spartancapital.com

 



  Spartan Capital Securities, LLC   45 Broadway   New York, NY 10006   Attn: Kim
Monchik   kmonchik@spartancapital.com       with a copy that shall not
constitute notice to:   Lucosky Brookman LLP   101 Wood Avenue South   Iselin,
NJ 08830



 

Accepted and Agreed to as of

the date first written above:

 

Hancock Jaffe Laboratories, Inc.       By:     Name: Robert A Berman   Title:
Chief Executive Officer  

 

Address for notice:

Hancock Jaffe Laboratories, Inc.

70 Doppler

Irvine, CA 92618

Attn: Robert A Berman, Chief Executive Officer

 

 

 

 

ADDENDUM A

 

INDEMNIFICATION PROVISIONS

 

In connection with the engagement of Spartan Capital Securities, LLC (“Spartan”)
by Hancock Jaffe Laboratories, Inc. (the “Company”) pursuant to a letter
agreement dated April 24, 2020, between the Company and Spartan, as it may be
amended from time to time in writing (the “Agreement”), the Company hereby
agrees as follows:

 

1. The Company hereby agrees to indemnify and hold Spartan, its officers,
directors, principals, employees, affiliates, and stockholders, and their
successors and assigns, harmless from and against any and all loss, claim,
damage, liability, deficiencies, actions, suits, proceedings, costs and legal
expenses or expense whatsoever (including, but not limited to, reasonable legal
fees and other expenses and reasonable disbursements incurred in connection with
investigating, preparing to defend or defending any action, suit or proceeding,
including any inquiry or investigation, commenced or threatened, or any claim
whatsoever, or in appearing or preparing for appearance as witness in any
proceeding, including any pretrial proceeding such as a deposition)
(collectively the “Losses”) arising out of, based upon, or in any way related or
attributed to, (i) any breach of a representation, warranty or covenant by the
Company contained in this Agreement; (ii) the Registration Statement, the Base
Prospectus, or the Prospectus Supplement (as from time to time each may be
amended and supplemented); (iii) any materials or information provided to
investors by, or with the approval of, the Company in connection with the
marketing of the Placement, including any “road show” or investor presentations
made to investors by the Company (whether in person or electronically); or (iv)
any activities or services performed hereunder by Spartan, unless it is finally
judicially determined in a court of competent jurisdiction that such Losses were
the primary and direct result of the intentional misconduct or gross negligence
of Spartan in performing the services hereunder or information provided by
Spartan expressly for inclusion in the Prospectus Supplement.     2. If Spartan
receives written notice of the commencement of any legal action, suit or
proceeding with respect to which the Company is or may be obligated to provide
indemnification pursuant to this Section (B), Spartan shall, within twenty (20)
days of the receipt of such written notice, give the Company written notice
thereof (a “Claim Notice”). Failure to give such Claim Notice within such twenty
(20) day period shall not constitute a waiver by Spartan of its right to
indemnity hereunder with respect to such action, suit or proceeding; provided,
however, the indemnification hereunder may be limited by any such failure to
provide a Claim Notice to the Company that materially prejudices the Company.
Upon receipt by the Company of a Claim Notice from Spartan with respect to any
claim for indemnification which is based upon a claim made by a third party
(“Third Party Claim”), the Company may assume the defense of the Third Party
Claim with counsel reasonably satisfactory to Spartan, as described below.
Spartan shall cooperate in the defense of the Third Party Claim and shall
furnish such records, information and testimony and attend all such conferences,
discovery proceedings, hearings, trial and appeals as may be reasonably required
in connection therewith. Spartan shall have the right to employ its own counsel
in any such action which shall be at the Company’s expense if (i) the Company
and Spartan shall have mutually agreed in writing to the retention of such
counsel, (ii) the Company shall have failed in a timely manner to assume the
defense and employ counsel or experts reasonably satisfactory to Spartan in such
litigation or proceeding or (iii) the named parties to any such litigation or
proceeding (including any impleaded parties) include the Company and Spartan and
representation of the Company and Spartan by the same counsel or experts would,
in the reasonable opinion of Spartan, be inappropriate due to actual or
potential differing interests between the Company and Spartan. The Company shall
not satisfy or settle any Third Party Claim for which indemnification has been
sought and is available hereunder, without the prior written consent of Spartan,
which consent shall not be delayed and which shall not be required if Spartan is
granted an unconditional release in connection therewith in such form as
reasonably acceptable to Spartan, and if such release does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of Spartan, or its officers, directors, principals, employees,
affiliates, and stockholders. The indemnification provisions hereunder shall
survive the termination or expiration of this Agreement.

 

 

 

 

3. The Company further agrees, upon demand by Spartan, to promptly advance
and/or reimburse Spartan for, or pay, any loss, claim, damage, liability or
expense as to which Spartan has been indemnified herein with such reimbursement
to be made currently as any loss, damage, liability or expense is incurred by
Spartan. Notwithstanding the provisions of the aforementioned Indemnification,
any such advancement, reimbursement or payment by the Company of fees, expenses,
or disbursements incurred by Spartan shall be repaid by Spartan in the event of
any proceeding in which a final judgment (after all appeals or the expiration of
time to appeal) is entered in a court of competent jurisdiction against Spartan
based solely upon its gross negligence or intentional misconduct in the
performance of its duties hereunder or the information provided by Spartan
expressly for inclusion in the Prospectus Supplement, and provided further, that
the Company shall not be required to make reimbursement or payment for any
settlement effected without the Company’s prior written consent (which consent
shall not be unreasonably withheld or delayed).     4. If for any reason the
foregoing indemnification is unavailable or is insufficient to hold such
indemnified party harmless, the Company agrees to contribute the amount paid or
payable by such indemnified party in such proportion as to reflect not only the
relative benefits received by the Company, as the case may be, on the one hand,
and Spartan, on the other hand, but also the relative fault of the Company and
Spartan as well as any relevant equitable considerations. In no event shall
Spartan contribute in excess of the fees actually received by it pursuant to the
terms of this Agreement.     5. For purposes of this Agreement, each officer,
director, stockholder, and employee or affiliate of Spartan and each person, if
any, who controls Spartan (or any affiliate) within the meaning of either
Section 15 of the Securities Act of 1933, as amended, or Section 20 of the
Securities Exchange Act of 1934, as amended, shall have the same rights as
Spartan with respect to matters of indemnification by the Company hereunder.

 

  SPARTAN CAPITAL SECURITIES, LLC             Name: Jason Diamond   Title: Head
of Investment Banking

 

Accepted and Agreed to as of

the date first written above:

 

Hancock Jaffe Laboratories, Inc.       By:     Name: Robert A Berman   Title:
Chief Executive Officer  

 

 

